 Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 1 of 17 PageID #: 424



                               UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA

                                       SOUTHERN DIVISION


RANDY LEE RINDAHL,                                              4:20-CV-04044-RAL

                         Plaintiff,

                                                         OPINION AND ORDER DENYING
         vs.                                            INJUNCTIVE RELIEF, GRANTING
                                                      MOTIONS FOR PROTECTIVE ORDERS,
KRISTI NOEM, GOVERNOR FOR THE                         GRANTING MOTION TO DISMISS AND
STATE OF SOUTH DAKOTA IN HER                              DENYING JUDGMENT ON THE
OFFICIAL AND UNOFFICIAL CAPACITY;                     PLEADINGS, AND GRANTING IN PART
MIKE LEIDHOLT, SECRETARY OF                            AND DENYING IN PART MOTION TO
CORRECTIONS IN HIS OFFICIAL AND                                    STRIKE
UNOFFICIAL CAPACITY; DARIN YOUNG,
WARDEN IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY; TROY PONTO,
ASSOC. WARDEN IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY; JOHN RENTING,
ASSOC. WARDEN, IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY; CLIFF FANTROY,
DIRECTORY OF SECURITY IN HIS
OFFICIAL AND UNOFFICIAL CAPACITY;
CHAD ROBERT, MAJOR IN HIS OFFICIAL
AND UNOFFICIAL CAPACITY; KEITH
DITMANSON, SECTION MANAGER IN HIS
OFFICIAL AND UNOFFICIAL CAPACITY;
CATHY WYNIA, WELDLNG, SSGT.
INDENTIFICATION OFFICE IN HIS
OFFICIAL AND UNOFFICIAL CAPACITY;
IAN MILLER, GLOBAL TEL LINK
CORPORATION, STEVE MONTANARO1,
MIKE KING, LORAH OLSEN,

                         Defendants.




' Rindahl's complaint lists this defendant as Steve "Mantanoris," but the name has been changed
in the caption to reflect the correct spelling.

                                                  1
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 2 of 17 PageID #: 425




         Plaintiff Randy Lee Rindahl (Rindahl) filed this pro se lawsuit under 42 U.S.C. § 1983, the

Federal Communications Act, and state law against numerous defendants. Doc. 1. The


Defendants in this action fall into two categories. The Defendants in the first category are


government officials, most of whom are employed with the South Dakota Department of


Corrections (SDDOC). This Court will refer to them collectively as the SDDOC Defendants. The

remaining Defendants are Global Tel Link Corporation (GTL), Steve Montanaro, Mike King, and


Lorah Olsen. This Court will refer to them collectively as the GTL Defendants. RindahPs claims


relate to a contract between SDDOC and GTL under which GTL provides email, e-books, phone


services, and streaming services to inmates like Rindahl. Doc. 1 at ^ 1. There are currently several


pending motions in this case. This Court will address each motion in the order in which it was


filed.

I. Motions for Preliminary Injunction and Temporary Restraining Order


         Rindahl has filed two motions for injunctive relief. The first motion is a motion for


preliminary injunction in which he seeks to enjoin the SDDOC Defendants from withholding

medical treatment. Doc. 14. The second motion is a motion for "imminent" temporary restraining


order in which Rindahl seeks to enjoin the defendants from transferring him to Springfield, South

Dakota, where there are no single-status cells available. Doc. 20. This Court interpreted RindahPs


motion for "imminent" temporary restraining order as a motion under Rule 65(b) of the Federal


Rules of Civil Procedure and denied the motion. Doc. 24 at 3. However, this Court ordered the


SDDOC Defendants to respond to Rindahl's temporary restraining order request at the same time


it responded to Rindahl's other motion for preliminary injunction. Doc. 24 at 3. Having given the


other party notice and an opportunity to respond, this Court treats RindahPs motion for "imminent"


temporary restraining order as a motion for preliminary injunction. The SDDOC Defendants
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 3 of 17 PageID #: 426




oppose both motions. Docs. 26, 27. This Court denies both ofRindahl's motions for injunctive


relief.


          Rule 65(a) of the Federal Rules of Civil Procedure governs entry of a preliminary

injunction. "[A] party moving for a preliminary injunction must necessarily establish a relationship


between the injury claimed in the party's motion and the conduct asserted in the complaint."


Devose v. Hemngton, 42 F.3d 470, 471 (8th Cir. 1994) (per curiam). "It is inappropriate to grant


a preliminary injunction for matters 'lying wholly outside the issues in the suit.'" Brakeall v.


Stanwick-Klemik, 4:17-CV-04101-LLP, 2019 WL 3807272, at *1 (D.S.D. Aug. 13, 2019)

(quoting De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945)).


          The Eighth Circuit has previously considered the relationship requirement in prisoner

lawsuits. In Devose, an inmate filed a complaint alleging that he was being denied adequate


medical treatment. 42 F.3d at 471. Then he filed a motion for a preliminary injunction in which he


sought to enjoin the defendants from engaging in retaliatory conduct for filing his lawsuit. Id. The


Eighth Circuit affirmed the district court's denial of the injunction, noting that it was "self-evident


that Devose's motion for temporary relief [had] nothing to do with preserving the district court's


decision-making power over the merits ofDevose's 42 U.S.C. § 1983 lawsuit." Id. The Eighth


Circuit further provided, "[t]o the contrary, Devose's motion is based on new assertions of


mistreatment that are entirely different from the claim raised and the relief request in his ...


lawsuit." Id,; see also Martin v. Keitel, 205 F. App'x 925, 928-29 (3d Cir. 2006) (per curiam)


(holding that plaintiffs request to enjoin defendants from retaliating against him was legally

deficient because it had no relation to the underlying claim in his § 1983 suit).

          Here, in Rindahl's first motion for injunctive relief, he alleges that the SDDOC Defendants


are retaliating against him for filing his lawsuit. Doc. 14 at 2. He claims that they have withheld
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 4 of 17 PageID #: 427




medical treatment for his left knee and ribs as well as denied him a COVID-19 test. Doc. 14 at 2-


4. He asks this Court to issue an order enjoining the SDDOC Defendants from obstructing his


medical treatment. Doc. 14 at 4. But in this case, his underlying claims involve violations of the


First and Fourteenth Amendments, the Federal Communications Act, and state law as it relates to


the telecommunication services he receives in prison. Doc. 1. The new assertions ofmistreatment


in his motion for injunctive relief are entirely different from the claim raised and the relief

requested in his complaint. Because Rindahl has not established a relationship between the conduct


alleged in the complaint and the injury complained of in the motion for preliminary injunction,

Rindahl's motion for preliminary injunction is denied.


       Rindahl's second motion for injunctive relief. Doc. 20, suffers from the same problem. In


his motion for imminent temporary restraining order, Rindahl alleges that, in retaliation for his


lawsuit, the SDDOC Defendants have ordered that he be transferred from the South Dakota State


Penitentiary to the Mike Durfee State Prison in Springfield, South Dakota. Doc. 20 at 2. He


currently is under single-cell status, but as there are no single cells available in Springfield, he


would be forced to share a cell. Doc. 20 at 2. Again, these assertions of retaliation and mistreatment


are unrelated to the claims and relief sought in his complaint. Therefore, this motion is denied.


II. Motion for Protective Order


       The SDDOC Defendants have filed two motions for protective orders to stay discovery,


Docs. 32, 49, and memorandums in support thereof, Docs. 33, 50. The SDDOC Defendants


contend that discovery should be stayed until the Court determines whether the SDDOC


Defendants are entitled to dismissal under the doctrine of qualified immunity. Although the

SDDOC Defendants have not filed a motion for summary judgment, they have made clear that


they intend to do so. This Court grants both motions for protective orders.
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 5 of 17 PageID #: 428




       Cases from the Supreme Court of the United States stress that "[qjualified immunity is an


immunity from suit, not simply from liability," Janis v. Biesheuvel, 428 F.3d 795, 800 (8th Cir.


2005) (citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)), and thus the immunity defense should

be decided as early in the case as possible, see Harlow v. Fitzgerald, 457 U.S. 800,816-19(1982);


O'Neil v. City of Iowa City, 496 F.3d 915, 917 (8th Cir. 2007). This immunity from suit applies

to discovery because it "can be peculiarly dismptive of effective government." Mitchell, 472 U.S.


at 526. Qualified immunity protects government officials from the burdens of broad discovery.


Wilson v. Northcutt, 441 F.3d 586, 590 (8th Cir. 2006). Of course, the "purpose in moving for


summary judgment, under the privilege of qualified immunity, is to avoid having government


officers subjected to the expense and delay of discovery." Fitzgerald v. Patrick, 927 F.2d 1037,


1039 (8th Cir. 1991) (per curiam). In light of such considerations, this Court has previously stayed

discovery when defendants intend to file motions for summary judgment based on qualified


immunity grounds. See Gard v. Kaemingk, Civ. No. 13-4062-LLP, 2014 WL 4092776, at *4


(D.S.D. Aug. 18,2014) (granting defendant's motion to stay discovery in light of their prospective


summary judgment motion to resolve the issue of sovereign immunity); Smith v. Woodward, No.


Civ. 10-4053-KES, 2010 WL 3937139, at *1 (D.S.D. Oct. 4, 2010) (same).


       Here, the SDDOC Defendants have asserted qualified immunity as an affirmative defense


in their answer to Rindahl's suit. Doc. 16 at 5. Further, they intend to file a motion for summary


judgment based on qualified immunity. Doc. 32 at 2. In the interim, Rindahl has already sought


numerous documents, see Doc. 33 at 2-4, demonstrating that "concern with the burden of


discovery on public officials is well founded." Smith, 2010 WL 3937139, at *1. This Court

concludes that the qualified immunity issues should be resolved before the SDDOC Defendants
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 6 of 17 PageID #: 429




are subject to discovery. Therefore, their motions for protective orders are granted, provided they


promptly file their motion for summary judgment.


HI. Motion to Dismiss and Motion for Judgment on the Pleadings


       At the outset, this Court conducted an initial screening ofRindahl's complaint under 28


U.S.C. § 1915A. Doc. 6. While many ofRindahl's claims were dismissed, his due process claim


under the Fourteenth Amendment as well as his claims under the Federal Communications Act


and state law survived as against all defendants. Doc. 6. In that same opinion and order, this Court


granted Rindahl's motion to amend his complaint to add Defendants GTL, Steve Montanaro, Mike


King, and Lorah Olsen to the lawsuit. Doc. 6 at 1. Thereafter, Rindahl filed a motion for address


assistance as it relates to the GTL Defendants. Doc. 36.


       This Court then ordered the GTL Defendants to file an answer or otherwise respond to


Rindahl's Complaint by August 14, 2020. Doc. 24. The GTL Defendants responded with a motion


to dismiss Rindahl's complaint under Federal Rule of Civil Procedure 12(b)(6), arguing that

Rindahl has failed to state a claim upon which relief can be granted. Doc. 44. Thereafter, the GTL


Defendants moved for a protective order seeking a stay of discovery until this Court ruled on the


motion to dismiss. Doc. 51. Although Rindahl did not file anything in opposition to the motion to

dismiss, he did move for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure. Doc. 53. This Court grants the GTL Defendants' motion to dismiss and denies


Rindahl's motion for judgment on the pleadings. This Court also denies the GTL Defendants'


motion for a protective order and Rindahl's motion for address assistance.


       A. Standard of Review


       On a motion to dismiss under Rule 12(b)(6), courts must accept a plaintiffs factual

allegations as tme and construe all inferences in the plaintiffs favor, but need not accept a
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 7 of 17 PageID #: 430




plaintiffs legal conclusions.2 Retro Television Network, Inc. v. Luken Commc'ns, LLC, 696 F.3d


766,768-69 (8th Cir. 2012). To survive a motion to dismiss for failure to state a claim, a complaint


must contain "a short and plain statement of the claim showing that the pleader is entitled to relief."


Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are unnecessary, the plaintiff must


plead enough facts to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556


U.S. 662, 678 (2009) (quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

plausible on its face "when the plaintiff pleads factual content that allows the court to draw the


reasonable inference that the defendant is liable for the misconduct alleged," Iqbal, 556 U.S. at


678, "even if it strikes a savvy judge that actual proof of those facts is improbable, and 'that a


recovery is very remote and unlikely,'" Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes,


416 U.S. 232,236 (1974)). Still, "conclusory statements" and "naked assertion[s] devoid of further


factual enhancement" do not satisfy the plausibility standard. Iqbal, 556 U.S. at 678 (alteration in


original) (citation and internal marks omitted).

        The Eighth Circuit requires district courts to construe pro se complaints liberally. Stone v.


Harry, 364 F.3d 912, 914 (8th Cir. 2004). This means "that if the essence of an allegation is

discernible, even though it is not pleaded with legal nicety, then the district court should constme


the complaint in a way that permits the layperson's claim to be considered within the proper legal


framework." Id at 915. Importantly, however, this mle of liberal construction does not excuse a


pro se plaintiff from alleging enough facts to support his claims. Id at 914. That is, even though



 While some ofRindahl's claims in his complaint survived initial screening under 28 U.S.C. §
1915A, Doc. 6, such claims are still susceptible to a motion to dismiss under Rule 12(b)(6). Braun
v. Hanson, No. lg-cv-3355 (JNE/ECW), 2020 WL 1496580, at *2 (D. Minn. Jan. 27, 2020)
(rejecting the argument that a prisoner's survival of § 1915A's screening requirements bars
defendants from moving to dismiss); Flying Horse v. Hansen, 4:16-CV-04119-KES, 2019 WL
6458179, at *1 n.l (D.S.D. Jan. 22, 2019) (noting that the standards for screening and a Rule
12(b)(6) motion are similar but concluding that screening does not preclude later Rule 12 motions).


                                                   7
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 8 of 17 PageID #: 431




a plaintiff is proceeding pro se, the district court will not "assume facts that are not alleged, just


because an additional factual allegation would have formed a stronger complaint." Id. at 915.


       When reviewing a motion for judgment on the pleadings under Rule 12(c), the Court

applies the same standard as that on a motion to dismiss under Rule 12(b)(6). Gallagher v. City of

Clavton, 699 F.3d 1013, 1016 (8th Cir. 2012). "Judgment on the pleadings is appropriate only

when there is no dispute as to any material facts and the moving party is entitled to judgment as a


matter of law." Ashley Cnty. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009). Of course, a party


may only move for judgment on the pleadings after the pleadings are closed. Fed. R. Civ. P. 12(c);


Bear v. Cnty. of Jackson, No. 5:14-CV-5059-KES, 2015 WL 1969760, at *3, n.4 (D.S.D. May 1,


2015). "The pleadings are 'closed' after the complaint and answer are filed, along with any reply


to additional claims asserted in the answer." Hesford v. Jefferson Capital Sys., No. 18-cv-lOO-


CJW, 2019 WL 124823, at *1 (N.D. Iowa Jan. 7, 2019) (citing 5C Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1367 (3d ed. 2018)).

       B. Discussion


       Because the GTL Defendants have not yet filed an answer to Rindahl's complaint, the


pleadings are not closed, and therefore, Rindahl's motion for judgment on the pleadings is


premature. Therefore, his motion for judgment on the pleadings cannot be granted. Because there


is no distinction between the standard of review for Rule 12(b)(6) motions and Rule 12(c) motions,

this Court will construe Rindahl's motion for judgment on the pleadings as his opposition to the


GTL Defendants' motion to dismiss. See Wright & Miller, supra, § 1368 ("Because of the


similarity between the Rule 12(c) and Rule 12(b) standards, courts typically will construe a

premature Rule 12(c) motion as if it were brought under Rule 12(b). . .."). The GTL Defendants


assert that Rindahl has failed to state a claim under 42 U.S.C. § 1983 or state law or the Federal




                                                  8
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 9 of 17 PageID #: 432




Communications Act. Doc. 45. They ask this Court to dismiss Rindahl's claims with prejudice.3


This Court will review each claim in turn.


       1. Section 1983

       The GTL Defendants contend that Rindahl has failed to allege sufficient facts to state a

claim for relief under § 1983. Section 1983 provides a cause of action against any "person" who,


acting "under color of state law, deprives the plaintiff of "rights, privileges, or immunities secured


by the Constitution." 42 U.S.C. § 1983. Thus, to obtain relief under § 1983, a plaintiff must allege


(1) a deprivation of a constitutionally protected federal right, and (2) that the alleged deprivation

was committed or caused by a person acting under color of state law. West v. Atkins, 487 U.S. 42,


48 (1988); Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009).

       First, Rindahl must allege a deprivation of a constitutionally-protected federal right as §

1983 does not grant plaintiffs relief for violations of state law. Nicolaison v. Milczark, 26 F. App'x


596, 597 (8th Cir. 2002) (holding that plaintiff could not seek relief in federal court under § 1983

for violations of Minnesota law); Marler v. Missouri State Bd. OfOptometry, 102 F.3d 1453,1457


(8th Cir. 1996) ("[A] violation of state law, without more, does not state a claim under the federal


Constitution or 42 U.S.C. § 1983." (citation omitted)). Further, the failure to abide by procedures


required under state law does not automatically constitute a due process violation under the


Fourteenth Amendment. Kennedy v. Blankenship, 100 F.3d 640, 643 (8th Cir. 1996) (rejecting

plaintiffs argument that failure to follow state procedural rules amounts to a due process violation


under the Constitution, reasoning that "the Due Process Clause does not federalize state-law


procedural requirements."). As the Eighth Circuit has emphasized, "violations of state laws, state-




3 Dismissals with prejudice under Rule 12(b)(6) are appropriate when "no amount of re-pleading
will cure the deficiencies." Vieeant v. Meek, 352 F. Supp. 3d 890, 900 (D. Minn. 2018) (cleaned
up and citation omitted).
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 10 of 17 PageID #: 433




agency regulations, and, more particularly, state-court orders, do not by themselves state a claim


under 42 U.S.C. § 1983." Ebmeier v. Stump, 70 F.3d 1012, 1013 (8th Cir. 1995).


        Here, Rindahl has failed to allege a deprivation of a constitutionally protected federal right.

He seems to vaguely allege that he was denied due process under the Fourteenth Amendment


because he claims that GTL and the SDDOC did not follow the prison's policy or state law in

handling his grievances about the services he was receiving. Doc. 1 at ^ 15, 19, 28, 59, 60; see


also Doc. 1 at 35-36. Specifically, he asserts that GTL, in conjunction with the SDDOC, violated


SDCL § 1-15-1.8. Doc. 1 at ^ 15, 19, 28. However, SDCL § 1-15-1.8 merely gives all mles and


regulations adopted by the SDDOC legal effect, and Rindahl does not point to any state rule or


regulation that he claims the GTL Defendants to have violated. Thus, he has scarcely alleged a


violation of state law let alone a constitutionally-protected federal right. A violation of state mles


and regulations of course does not automatically give rise to a due process violation under the


Fourteenth Amendment.


        Even assuming Rindahl had alleged a violation of a constitutionally-protected federal right,


he still must allege facts showing that GTL and its employees are acting under the color of state


law to state a § 1983 claim. "Private actors may incur section 1983 liability only if they are willing

participants in a joint action with public servants acting under color of state law." Johnson v.


Outboard Marine Corp., 172 F.3d 531, 536 ('8th Cir. 1999); see also Dennis v. Sparks, 449 U.S.


24,27 (1980) (stating that a private actor is considered a state actor if the private actor is a "willful

participant in joint action with the State or its agents"). A person may fairly be said to be a state


actor if they '"acted together with or... obtained significant aid from state officials' in furtherance


of the challenged action." Wickersham v. City of Columbia, 481 F.3d 591, 597 (8th Cir. 2007)

(quoting Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982)). To establish liability under



                                                   10
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 11 of 17 PageID #: 434




§ 1983, a plaintiff "must establish, at the very least, an agreement or meeting of the minds between


the private and state actors, and a corresponding violation of the plaintiffs' rights under the


Constitution or laws of the United States." Johnson, 172 F.3d at 536; see West, 487 U.S. at 49.


State action exists "only when it can be said that the State is responsible for the specific conduct


of which the plaintiff complains." Pariser v. Christian Health Care Sys., Inc., 816 F.2d 1248,1252


(8th Cir. 1987) (quoting Blum v. Yaretskv. 457 U.S. 991,1004 (1982)). "The traditional definition

of acting under color of state law requires that the defendant in a § 1983 action have exercised


power possessed by virtue of state law and made possible only because the wrongdoer is clothed


with the authority of state law." Parker v. Boyer, 93 F.3d 445, 447-48 (8th Cir. 1996) (cleaned


up) (quoting West, 487 U.S. at 49).

       A private actor will not be deemed as acting under the color of state law merely because it


performs a public contract. Rendell-Baker v. Kohn, 457 U.S. 830, 841 (1982) ("Acts of such


private contractors do not become acts of the government by reason of their significant or even


total engagement in performing public contracts."). Several federal courts have held that GTL does


not become a state actor simply because it contracts with a department of corrections or some other


public entity to provide telecommunications services. McNeil v. Global Tel-Link, No. 3:15-cv-


01243, 2017 WL 5248377, at *1 (M.D. Pa. Nov. 13, 2017) (dismissing plaintiffs complaint in

part because GTL "is not a state actor for Section 1983 purposes" based on the mere fact that it


provided telephone services to prisoners under a contract with the DOC); Anderson v. Sposato,


No. ll-CV-5663 (SJF)(WDW), 2013 WL 2023229, at *3 (E.D.N.Y. May 9, 2013) (dismissing §

1983 action against GTL because it "was not rendered a state actor, or acting under color of state


law, merely by virtue of its public contract with the [state government]."); Evans v. Skolnik, No.


3:08-cv-00353-RCJ-VPC, 2009 WL 3763041, at *5 (D. Nev. Nov. 5, 2009) (dismissing plaintiffs



                                                 11
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 12 of 17 PageID #: 435




claim against GTL because "[p]roviding services that the state would not necessarily provide does


not automatically render the acts of privately owned enterprises attributable to the state"). In fact,


this Court in a case very similar to the one at hand dismissed a § 1983 claim against GTL, reasoning


that "a private entity can be subject to state regulation, rely on public contracts, and even perform


a public function without acting under color of state law for purposes of a § 1983 claim." Shaw v.


Kaemiagk, No. 4:17-CV-04116-KES, 2018 WL 3682502, at *3 (D.S.D. Aug. 2, 2018).


       Rindahl has not alleged sufficient facts that would allow this Court to reasonably infer that

GTL or its employees were acting under the color of state law. In his complaint, Rindahl alleges


only that GTL and SDDOC have entered into a contract in which GTL has agreed to provide


telecommunication services to inmates under SDDOC custody. Doc. 1 at ^ 1-4, and that to carry


out this contract, "GTL personnel work directly upon SD DOC grounds," Doc. 1 at ^ 7. In his


motion for judgment on the pleadings, Rindahl merely reiterates this contractual relationship to


support his argument that GTL and its employees are state actors. Doc. 53 at 2-3, 9. GTL cannot


be deemed a state actor merely by virtue of its contract with the SDDOC. Thus, even ifRindahl


had alleged a deprivation of a constitutionally protected federal right, his claim still fails because

GTL and its employees are not state actors for purposes of § 1983. Rindahl has failed to state a


claim under § 1983 that is plausible on its face. He has also failed to allege sufficient facts that

GTL violated state law. For these reasons, Rindahl's Section 1983 claim and state law claims


against the GTL Defendants are dismissed with prejudice.


       2. Federal Communications Act


       The GTL Defendants also assert that Rindahl has failed to state a claim under the Federal

Communications Act. Under 47 U.S.C. § 201(b), "[a]ll charges, practices, classifications, and


regulations for and in connection with such communication service, shall be just and reasonable,




                                                  12
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 13 of 17 PageID #: 436




and any such charge, practice, classification, or regulation that is unjust or unreasonable is declared


to be unlawful." The Supreme Court of the United States has noted that the "FCC has long


implemented § 201(b) through the issuance ofmles and regulations." Glob. Crossing Telecomms.,


Inc. v. Metrophones Telecomms.. Inc., 550 U.S. 45, 53 (2007). "To violate a regulation that


lawfully implements § 201(b)'s requirements is to violate the statute." All. Commc'ns Coop., Inc.


v. Glob. Crossing Telecomms., Inc., 663 F. Supp. 2d 807, 835 (D.S.D. Sept. 29, 2009) (cleaned


up) (quoting Glob. Crossing Telecomms., Inc., 550 U.S. at 54). Here, Rindahl alleges that the GTL


Defendants have engaged in unreasonable and unjust billing practices as a general matter and


because he claims the GTL Defendants have violated 47 C.F.R. §§ 64.24014, 64.60905, and


64.6110 . Sections 206 and 207 of the Federal Communications Act pennit a plaintiff to sue for

damages for violations of the Federal Communications Act. See 47 U.S.C. §§ 206,207. Generally,


the statute of limitations to bring such an action is two years from the time the action accrues.7 47


U.S.C.§415(b)-(c).




  Section 64.2401 sets forth what content must be contained within a billing statement, and §
64.2401(b) provides, "[c]harges contained on telephone bills must be accompanied by a brief,
clear, non-misleading, plain language description of the service or services rendered."
5 Section 64.6090 states, "[n]o Provider shall offer Flat-Rate Calling for Inmate Calling Services."
Flat-rat calling is defined as "a calling plan under which a Provider charges a single fee for an
Inmate Calling Services call, regardless of the duration of the call." 47 C.F.R. § 64.6000(h).
6 Section 64.6110 declares, "[providers must clearly, accurately, and conspicuously disclose their
interstate, intrastate, and international rates and Ancillary Service Charges to consumers on their
Web sites or in another reasonable manner readily available to consumers."
 In his complaint, Rindahl references numerous incidents that took place before March 9, 2018.
See Doc. 1 at ^ 38 (stating that GTL's billing practice of charging allegedly excessive rates has
gone on for three years). Further, he alleges that he requested an inquiry into so-called "fraudulent
billing practices" as early as August 2015. Doc. 1 at ^ 38. See Sprint Commc'ns Co. L.P. v. Crow
Creek Sioux Tribal Court, 4:10-CV-04110-KES, 2015 WL 12670415,at *3 (D.S.D. June 2,2015)
(noting that the FCC has stated "that a cause of action accrues upon the discovery of the right or
wrong or of the facts on which such knowledge is chargeable in law") (cleaned up and citation
omitted). To the extent that Rindahl relies on billing practices before March 9, 2018, his Federal
Communications Act claim is barred by § 415.

                                                  13
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 14 of 17 PageID #: 437




       In Rindahlv. Oliver. l:19cv206 (TSE/MSN), 2020 WL 5901693 (E.D. Va. Mar. 20, 2020),

Rindahl brought a virtually identical lawsuit against GTL and its employees in the United States

District Court for the Eastern District of Virginia. In his complaint there, he alleged that GTL

violated the Federal Communications Act because he was charged more for his telephone services


than he expected to be. Id. at *2. Specifically, he complained that there was a discrepancy between


the rates and actual fees that he was charged. Id. However, in his complaint, he alleged the


difference between the stated rate and actual amount paid came from a Federal Universal Service


Fund (FUSF) fee.8 Id. In determining whether to grant reconsideration of the dismissal of


Rindahl's complaint, the district court concluded his claim was not meritorious. Id. The district


court stated that the "imposition of the FUSF tax—itself a creature of the FCC—cannot be


unreasonable under the meaning of the FCA." Id. at *2, n.2.


       Here, Rindahl once again complains that he is being charged more than he expected to be


because there was a discrepancy between the rates in the contract and the actual amount that he


paid. Doc. 1 at ^ 6-8. In his complaint, Rindahl attributes the discrepancy to the FUSF fee. Doc.


1 at ^ 6-8, 11, 90-92. As the Eastern District of Virginia has held, the FUSF fee is authorized by

the FCC and is not an unjust, unreasonable, or unlawful charge. Thus, Rindahl has not stated a




8 The Federal Universal Service Fund was created to provide individuals living in rural or high-
costs areas with access to telecommunication services. Virgin Mobile USA, L.P. v. Keen, 447 F.
Supp. 3d 1071,1083 (D. Kan. 2020). Certain telecommunication companies must contribute to the
fund, and the FCC allows, but does not require, telecommunication companies to pass that amount
onto the consumer in the form of additional fees. 47 C.F.R. § 54.712; Janda v. T-Mobile, USA,
Inc.. No. C 05-03729 JSW, 2009 WL 667206, at *1, n.l (N.D. Cal. Mar. 13, 2009).
9 Under 47 C.F.R. § 64.6070, "[n]o Provider shall charge any taxes or fees to users of Inmate
Calling Services, other than those permitted under § 64.6020, Mandatory Taxes, Mandatory Fees,
or Authorized Fees. (emphasis added). An authorized fee is "a government authorized, but
discretionary, fee which a Provider must remit to a federal, state, or local government, and which
a Provider is permitted, but not required, to pass through to Consumers." 47 C.F.R. § 64.6000(b).
This would include a FUSF fee. See 47 C.F.R. § 54.712.

                                                14
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 15 of 17 PageID #: 438




claim under 47 U.S.C. § 201(b) generally. Nor has Rindahl stated a claim under any FCC


regulations either. Rindahl has not stated a claim under 47 C.F.R. § 64.6090 because he does not


allege that GTL has engaged in flat-rate billing. Indeed, he repeatedly states that he was charged


by the minute, albeit at a rate higher than he expected to be charged. Doc. 1 at ^ 6-8. He also does


not state a claim under 47 C.F.R. §§ 64.2401 and 64.6110 because he does not allege that GTL


failed to disclose or describe the FUSF fee in his billing statements. In short, Rindahl has failed to

allege any facts that the GTL Defendants violated the Federal Communications Act. Therefore,


this claim is dismissed with prejudice. Because all claims against the GTL Defendants are


dismissed, both GTL Defendants' motion for a protective order to stay discovery, Doc. 51, and


Rindahl's motion for address assistance, Doc. 36, are denied as moot.


IV. Motion to Strike


       After the SDDOC Defendants filed an answer to the complaint, Doc. 16, Rindahl filed a

response to the SDDOC Defendants' answer. Doc. 28. The SDDOC Defendants filed a motion to


strike or disregard plaintiffs answers to affirmative defenses as well as a memorandum in support


thereof. Docs. 46, 47. This Court grants in part and denies in part Defendants' motion to strike.


       "Rule 7(a) of the Federal Rules of Civil Procedure lists all of the allowable pleadings in a

case." United States v. 2035 Inc., No. 5:14-cv-05075-KES, 2017 WL 1740217, at *4 (D.S.D. May


4,2017). Under Rule 7(a), only the following pleadings are allowed: (1) a complaint, (2) an answer

to a complaint, (3) an answer to a counterclaim designated as a counterclaim, (4) an answer to a


crossclaim, (5) a third-party complaint, (6) an answer to a third-party complaint, and (7) a court-


ordered reply to an answer. Fed. R. Civ. P. 7(a). Aside from the pleadings listed above, "no other


pleadings shall be allowed." Mehrkens v. Blank, No. 05-1384 (RHK/JSM), 2005 WL 8164483, at

*3 (D. Mirm. Dec. 27, 2005) (cleaned up). Thus, absent a court order, "[a] reply to an answer




                                                  15
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 16 of 17 PageID #: 439




ordinarily is unnecessary and improper in federal practice." Johnson v. Kaemingk, 4:17-CV-


04043-LLP, 2020 WL 376589, at *1 (D.S.D. Jan. 23, 2020) (quoting 5 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1185 f3d ed. 2020)); see also Akintunde v. Bd.


of Regents of the Univ. of Nebraska - Omaha, No. 4:15CV3011, 2015 WL 5023570, at *9 (D.


Neb. Aug. 20, 2015) ("A plaintiff may not reply to an answer as a matter of right." (cleaned up)).


       This Court never ordered or allowed Rindahl to file a response to the SDDOC Defendants'


answer. Therefore, his response. Doc. 28, is not properly before the Court. While the Court


acknowledges this fact, it is nonetheless more appropriate to disregard, rather than to strike, the


response. See Owen v. Young, No. 4:15-CV-04087-KES, 2016 WL 915065, at *2 (D.S.D. Mar.


10, 2016) (denying defendants' motion to strike, reasoning that it was more appropriate to


disregard, rather than strike, the plaintiffs objections to the defendants' answer). Thus, to the


extent that Defendants request this Court to disregard Rindahl's response, the SDDOC Defendants'


Motion, Doc. 46, is granted. But to the extent that Defendants request that Rindahl's response be


stricken from the record. Defendants' Motion, Doc. 46, is denied. Because this Court disregards


Rindahl's response altogether, it need not consider his request for pretrial summary judgment or


judgment on the pleadings contained therein.


V. Conclusion


       For the foregoing reasons, it is hereby


       ORDERED that Rindahl's Motion for Preliminary Injunction, Doc. 14, is denied.


       ORDERED that Rindahl's Motion for Imminent Temporary Restraining Order, Doc. 20,


which this Court construes as a motion for preliminary injunction, is denied.


       ORDERED that the SDDOC Defendants' Motion for Protective Order, Doc. 32, is granted.


       ORDERED that Rindahl's Motion for Address Assistance, Doc. 36, is denied.




                                                 16
Case 4:20-cv-04044-RAL Document 56 Filed 11/16/20 Page 17 of 17 PageID #: 440




       ORDERED that the GTL Defendants' Motion to Dismiss, Doc. 44, is granted.


       ORDERED that the SDDOC Defendants' Motion to Strike, Doc. 46, is granted in part and

denied in part.


       ORDERED that the SDDOC Defendants' Motion for Protective Order, Doc. 49, is granted.


       ORDERED that the GTL Defendants' Motion for Protective Order, Doc. 51, is denied.


       ORDERED that Rindahl's Motion for Judgment on the Pleadings, Doc. 53, is denied.




       DATED this ^ day of November, 2020.

                                          BY THE COURT:




                                          ROBERTO A. LANGE
                                          CHIEF JUDGE




                                            17
